       Case 1:19-cv-10506-AT-SLC Document 68-1 Filed 03/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
SYDNEY HYMAN,
                                                                19 Civ. 10506 (AT) (SLC)
                               Plaintiff,

               v.

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,

                        Defendants.
---------------------------------------------------------X

                       [PROPOSED] AMENDED CIVIL CASE
                     MANAGEMENT AND SCHEDULING ORDER


       Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Civil Case

Management Plan (the “Plan”) ordered on March 3, 2020, is hereby modified as follows.

       1.      All fact discovery is to be completed by Friday, July 31, 2020.

       2.      Parties must meet-and-confer to set a schedule for expert disclosures and

deposition by Friday, August 14, 2020.

       3.      All expert discovery is to be completed by Friday, September 18, 2020.

       4.      Pre-motion letter(s) on motions for summary judgment are due by Friday,

October 2, 2020.

       5.      The following interim deadlines may be extended by the written consent of

all parties without application to the Court, provided that all fact and expert discovery is

completed by the date set forth in the paragraphs above:

               A.      Initial requests for production of documents to be served by Friday,

       April 24, 2020.



                                                                                           1
     Case 1:19-cv-10506-AT-SLC Document 68-1 Filed 03/19/20 Page 2 of 2



            B.    Interrogatories to be served by Friday, May 1, 2020.

            C.    Depositions to be completed by Wednesday, July 1, 2020.

            D.    Requests to Admit to be served by Wednesday, July 15, 2020.



Date: March __, 2020

                                                                 IT IS SO ORDERED.



                                                       _____________________
                                                           Honorable Sarah L. Cave
                                                             U.S. Magistrate Judge




                                                                                 2
